Howard, J.
— It is conceded that the paupers, to whom supplies were furnished by the plaintiffs, had a legal settlement in Carthage, on July 17, 1849., On that day a portion of that town, on which the paupers resided, was “ set off into a plantation by the name of plantation number four,” by an Act of the Legislature which does not contain any provision respecting their settlement.
All settlements acquired under the laws of this State, remain until lost by gaining others, in some of the modes provided by statute. R. S. c. 32, § 2. In the fourth mode of § 1, of the same chapter, it is provided that, upon the *42division of any town, and tbe incorporation, of a portion of its territory into another town, tbe settlement of persons-residing upon such territory, at that time, shall be in tbe. town into which it is incorporated. But no provision has been made for a change of settlement of persons residing on territory set off from one town, and not incorporated into another. Their settlements legally acquired, will remain unaffected by such dismemberment. The paupers, therefore,, retain their settlement in Carthage.

Judgment for the plaintiffs, according to the agreement.

Shepley, C. J., and Rice, Hathaway and Cutting, J. J.,. concurred.